                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                 SOUTHEASTERN DIVISION


 WILLIE WILLIS,                                  )
                                                 )
                 Plaintiff,                      )
                                                 )
          v.                                     )         No. 1:18-CV-250 CAS
                                                 )
 CAPE GIRARDEAU COUNTY JAIL, et al.,             )
                                                 )
                 Defendants.                     )

                                MEMORANDUM AND ORDER

       This matter is before the Court on review of the file. On June 5, 2019, the Court directed

the United States Marshal’s Service to serve defendant Charolette Smith with summons in this

matter. (Docket No. 23). Summons was returned executed on defendant Smith on June 26, 2019.

(Docket No. 29). However, service appears to have been accomplished by leaving the summons

and complaint with Captain James Mulcahy of the Cape Girardeau County Jail, while Captain

Mulcahy was at the United States District Courthouse in Cape Girardeau.

       At this point, defendant Smith has not filed an answer. As such, the Court will order that

alias summons be issued as to defendant Charolette Smith at the Cape Girardeau County Jail. The

Court will further order that the summons and complaint be hand delivered to defendant Smith.

       Accordingly,

       IT IS HEREBY ORDERED that the Clerk of Court shall issue alias summons on the

complaint to defendant Charolette Smith in her individual capacity as to plaintiff’s claim of

deliberate indifference to his medical needs.

       IT IS FURTHER ORDERED that service shall be made by the U.S. Marshal’s Service

with specific instructions to serve defendant Charolette Smith at the Cape Girardeau County Jail.
       IT IS FURTHER ORDERED that service shall be made by the U.S. Marshal’s Service

with specific instructions that the summons shall be given directly to defendant Smith.




                                                 CHARLES A. SHAW
                                                 UNITED STATES DISTRICT JUDGE


Dated this 5th day of August, 2019.




                                                2
